DETAILED ACTION
Status of Claims:
Claims 2-8 and 10-12 are pending.
Claims 2, 4, 7, 10 and 11 are amended.
Claims 1 and 9 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims  are allowable in view of the closest prior art, Breiner, Singh, and Attaway.  The prior art teaches or renders obvious a bioprocess for detoxifying (per)chlorate and/or nitrate containing matrices using a bacterial consortium, said process comprising: (a) maintaining a bacterial consortium and providing a substrate and nutrient broth and conditions for sustaining microbial activity of the consortium; and (b) contacting a (per)chlorate and/or nitrate contaminated matrix with the bacterial consortium at a redox potential below -200 mV, neutral pH and 30 5 0C for a period ranging between 3 to 36 h to obtain a detoxified matrix; wherein the nitrate concentration before contacting is > 5 g/L; 
The prior art does not disclose wherein said bacterial consortium consists of bacteria having Accession No. MTCC No. 5911, MTCC No. 5912, and MTCC No. 5821. It would not have been obvious to use a consortium consisting of the claimed bacteria because there is no 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/25/2022